Morgan, J.
This is an appeal from an order of seizure and sale, appellant being the third possessor of the property seized, having purchased the same subsequent to the execution of the mortgage which is now sought to be enforced. The act of mortgage does not contain the pact de non alienando, and, under ordinary circumstances, the proceeding via executiva would be an improper one.
But in the act of sale by which the appellant became the purchaser of the property now sought to be sold, he assumed the payment of the notes sued on. This places him in the same position relative to the plaintiff that the original debtor was. The act of mortgage made by the original mortgager imported a confession of judgment. Executory process could have issued against the property while it remained in his possession. It may issue against it when held by a party who has assumed the obligation of -the mortgager.
It is therefore ordered that the judgment of the district court be affirmed.